Exhibit 10.3

 

Execution copy

6th

 

DEED OF PLEDGE OF SHARES

(CME Media Enterprises B.V.)

 

This second day of May two thousand and fourteen, there appeared before me, Jan
Hendrik Gerrit Visser, hereafter to be called civil law notary, as deputy of
Guido Marcel Portier, civil law notary officiating in Amsterdam, the
Netherlands:

 

1.                            Robert-Jan Simon Peter Boekweit, born in Hoorn,
the Netherlands, on the fourth day of January nineteen hundred eighty-five,
employed at Fred. Roeskestraat 100, 1076 ED Amsterdam, the Netherlands, in this
respect acting as authorized representative of:

 

a.                             Central European Media Enterprises N.V., a public
company (naamloze vennootschap) under the laws of Curaçao, having its registered
offices in Curaçao, and its office address at Schottegatweg Oost 44, Curaçao,
and registered with the Commercial Register of the Curaçao Chamber of Commerce
and Industry under number 67248 (the “Pledgor”);

 

b.                             CME Media Enterprises B.V., a private company
with limited liability (besloten vennootschap met beperkte aansprakelijkheid)
incorporated under the laws of the Netherlands, having its registered offices in
Amsterdam, the Netherlands, and its office address at Dam 5B, 1012 JS Amsterdam,
the Netherlands, and registered with the trade register of the Chambers of
Commerce under file number 33246826 (the “Company”);

 

2.                            a.                            Robert-Jan Simon
Peter Boekweit, aforementioned; and

 

b.                             Charlotte Sara Rozendaal, born in Apeldoorn, the
Netherlands, on the seventh day of March nineteen hundred and eighty-nine,
employed at Fred. Roeskestraat 100, 1076 ED Amsterdam, the Netherlands,

 

this respect acting as authorized representative, when acting jointly of:

 

Deutsche Bank Trust Company Americas, a New York banking corporation
incorporated under the laws of the State of New York, United States of America,
with an address at 60 Wall Street, 16th Floor, New York, NY 10005, United States
of America (acting in its capacity as security agent under the Indenture (as
defined hereafter) and as sole creditor under the Parallel Debt (as defined
hereafter), the “Pledgee”)

 

Powers of attorney.

 

The authorization of the persons appearing is evidenced by three (3) written
powers of attorney, copies of which shall be attached to this deed (Annex I).

 

The persons appearing declared the following:

 

1

--------------------------------------------------------------------------------


 

the Pledgor and the Pledgee have agreed as follows:

 

Whereas:

 

a.                            in the Indenture, the Pledgor has assumed the
obligation to provide security to the Pledgee, in the form of a right of pledge;

 

b.                            in complying with the aforementioned obligation,
the Pledgor and the Pledgee wish to hereby establish a right of pledge with a
sixth priority (on the date hereof) in respect to the Shares (as defined
hereafter) under the following terms;

 

c.                             the holders of the Existing Rights of Pledge (as
defined hereafter) have approved the creation of the Right of Pledge (as defined
hereafter), as appears from the Amended Intercreditor Agreement (as defined
hereafter).

 

Definitions.

Article 1.

 

1.                            In this deed, the following words shall have the
following meaning:

 

a.                            the “Amended Intercreditor Agreement”: the
intercreditor agreement dated the twenty-first day of July two thousand and six
(and amended and restated on the sixteenth day of May two thousand and seven, on
the twenty-second day of August two thousand and seven, the tenth day of
March two thousand and eight, the seventeenth day of September two thousand and
nine, the twenty-ninth day of September two thousand nine, the twenty-first day
of October two thousand and ten, the eighteenth day of February two thousand and
eleven, the eighth day of October two thousand and twelve, and as further
amended and restated on this second day of May two thousand and fourteen) by and
between (among others) Central European Media Enterprises Ltd., the Pledgor, the
Company, The Bank of New York Mellon, acting through its London branch (in its
capacity as notes trustee under the 2009 Indenture), The Law Debenture Trust
Corporation p.l.c. (in its capacity as security trustee under the 2009
Indenture), Citibank, N.A., London Branch (in its capacity as trustee under the
2010 Indenture), BNP Paribas Trust Corporation UK Limited (in its capacity as
security agent under the 2010 Indenture), Time Warner Inc. (in its capacity as
security agent under the 2014 Term Loan and 2014 RCF (both as defined therein))
and the Pledgee (in its capacity as trustee and security agent under the 2011
Indenture and as trustee and security agent under the Indenture);

 

b.                            an “Event of Default”: each “Event of Default” as
defined in the Indenture;

 

c.                             an “Event of Statutory Default”: each Event of
Default which also constitutes a default (verzuim) in the fulfilment of the
Secured Obligations within the meaning of Section 3:248 of the Dutch Civil Code;

 

d.                            “Existing Rights of Pledge”: the rights of pledge
on the Shares (as defined hereinafter) created in favor of (i) The Law Debenture
Trust Corporation p.l.c., on the seventeenth day of September two thousand and
nine pursuant to that certain notarial deed of pledge dated the seventeenth day
of September two thousand and nine by and between the Pledgor, the Bank of New
York Mellon, The Law Debenture Trust Corporation p.l.c. and the Company,
(ii) BNP Paribas Trust Corporation UK Limited, on the twenty-first day of
October two thousand and ten pursuant to that certain notarial deed of pledge
dated the twenty-first

 

2

--------------------------------------------------------------------------------


 

day of October two thousand and ten by and between the Pledgor, BNP Paribas
Trust Corporation UK Limited and the Company, (iii) the Pledgee, on the
eighteenth day of February two thousand and eleven pursuant to that certain
notarial deed of pledge dated the eighteenth day of February two thousand and
eleven by and between the Pledgor, the Pledgee and the Company (iv) Time Warner
Inc., on the date of this Deed pursuant to that certain notarial deed of pledge
dated this second day of May two thousand and fourteen by and between the
Pledgor, Time Warner Inc. and the Company and (v) Time Warner Inc., on the date
of this Deed pursuant to that certain notarial deed of pledge dated this second
day of May two thousand and fourteen by and between the Pledgor, Time Warner
Inc. and the Company;

 

e.                             “Future Shares”: any and all future shares in the
capital of the Company to be acquired (either through issue, purchase,
distribution or otherwise) by the Pledgor after the date of this deed;

 

f.                              the “Indenture”: the indenture dated this second
day of May two thousand and fourteen by and between (among others) the Issuer
(as defined bellow) as issuer, the Pledgor and the Company as guarantors and the
Pledgee as trustee;

 

g.                             the “Issuer”: Central European Media Enterprises
Ltd.;

 

h.                            the “Parallel Debt”: the Parallel Debt (as defined
in Section 11.4 of the Indenture);

 

i.                                the “Present Shares”: one hundred ninety-nine
thousand nine hundred and ninety-nine (199,999) ordinary shares in the capital
of the Company owned by the Pledgor, numbered 1 through 199,997, and 199,999 and
200,000, each share having a nominal value of one Netherlands Guilder (NLG 1) or
(converted into euro in accordance with section 2:178c of the Dutch Civil Code)
forty-five eurocent (EUR 0.45);

 

j.                               the “Right of Pledge”: the right of pledge with
a sixth priority (on the date hereof) in respect of the Shares established by
the execution of this deed;

 

k.                            the “Secured Obligations”: all present and future
obligations and liabilities consisting of monetary payment obligations
(verbintenissen tot betaling van een geldsom) of the Issuer and the Pledgor to
the Pledgee, whether actual or contingent, whether owed jointly, severally or in
any other capacity whatsoever, under or in connection with the Parallel Debt,
provided that no obligation or liability shall be included in the definition of
“Secured Obligations” to the extent that, if it were so included, the Right of
Pledge (or any part thereof) or any provision of this deed would be unlawful or
prohibited by any applicable law;

 

l.                                the “Shares”: collectively, the Present Shares
and the Future Shares;

 

m.                        “Voting Event”: the occurrence of an Event of
Statutory Default of which the Pledgee has given notice to the Pledgor and the
Company;

 

n.                            the “2009 Indenture”: the indenture dated the
seventeenth day of September two thousand and nine by and between (among others)
Central European Media Enterprises Ltd. as issuer, the Pledgor and the Company
as guarantors, and The Law Debenture Trust Corporation p.l.c. as security
trustee;

 

3

--------------------------------------------------------------------------------


 

o.                            the “2010 Indenture”: the indenture dated the
twenty-first day of October two thousand and ten by and between (among others)
CET 21 spol s r.o. as issuer, and Citibank, N.A., London Branch as trustee; and

 

p.                            the “2011 Indenture”: the indenture dated the
eighteenth day of February two thousand and eleven by and between (among others)
Central European Media Enterprises Ltd. as issuer, the Pledgor and the Company
as guarantors, and the Pledgee, as trustee, security agent, paying agent,
conversion agent, transfer agent and registrar.

 

2.                            Whenever reference is made in this Deed to any
action by, consent, designation, specification, requirement or approval of,
notice, request or other communication from, or other direction given or action
to be undertaken or to be (or not to be) suffered or omitted by the Pledgee or
to any election, decision, opinion, acceptance, use of judgment, expression of
satisfaction or other exercise of discretion, rights or remedies to be made (or
not to be made) by the Pledgee, it is understood that in all cases the Pledgee
shall be fully justified in failing or refusing to take any such action under
this Deed if it shall not have received such advice or concurrence of the
trustee under the Indenture acting at the direction of the required holders of
the Notes (as defined in the Indenture) (acting in accordance with the Indenture
and other transaction documents), as it deems appropriate.  This provision is
intended solely for the benefit of the Pledgee and its successors and permitted
assigns and is not intended to and will not entitle the other parties hereto to
any defense, claim or counterclaim, or confer any rights or benefits on any
party hereto.

 

Agreement to pledge.

Article 2.

 

1.                            To secure the performance of the Secured
Obligations, the Pledgor and the Pledgee hereby agree that the Pledgor will
establish the Right of Pledge in favor of the Pledgee, which the Pledgee hereby
accepts.

 

2.                            If and to the extent at any time it shall appear
that any right of pledge created hereby or pursuant hereto shall not have the
ranking as referred to in the definition of Right of Pledge, the Pledgor and the
Pledgee confirm, and — to the extent necessary — hereby further agree, that a
valid right of pledge has or shall nevertheless have been created which shall
have the highest possible ranking as permitted under Dutch law.

 

Pledge of shares.

Article 3.

 

1.                            To secure the performance of the Secured
Obligations, the Pledgor hereby establishes the Right of Pledge in favor of the
Pledgee, which the Pledgee hereby accepts. The Right of Pledge is one and
indivisible (één en ondeelbaar). The Right of Pledge shall not be affected by
one or more but not all of the Secured Obligations being discharged or the
Secured Obligations being amended. The Right of Pledge includes a right of
pledge over all accessory rights (afhankelijke rechten) and all ancillary rights
(nevenrechten) attached to the Shares.

 

4

--------------------------------------------------------------------------------


 

2.                            The right of pledge on the Future Shares shall be
effected ipso facto at the time the Pledgor becomes authorised to dispose
(beschikkingsbevoegd) of such Future Shares and to the extent any further action
shall be required to effectuate such right of pledge on Future Shares the
Pledgor agrees to take such action and herewith grants an irrevocable power of
attorney to the Pledgee to take such action on behalf of the Pledgor.

 

Voting rights.

Article 4.

 

1.                            The voting and other consensual rights and similar
rights or powers attaching to the Shares or any part thereof (the “Voting
Rights”) are hereby transferred by the Pledgor to the Pledgee under the
conditions precedent (opschortende voorwaarden) of (i) the occurrence of a
Voting Event and (ii) the termination and/or release of the Existing Rights of
Pledge. This conditional transfer of Voting Rights was approved by the
shareholders meeting of the Company in a written resolution adopted outside of a
general meeting on the second day of May two thousand and fourteen. Until the
occurrence of a Voting Event and subject to the termination and/or release of
the Existing Rights of Pledge, the Pledgor may exercise any and all such Voting
Rights, save:

 

(a)                         that no such exercise may violate or be inconsistent
with the express terms or purpose of this deed, the Existing Rights of Pledge,
the 2009 Indenture, the 2010 Indenture, the 2011 Indenture and/or the Indenture;

 

(b)                         that no such exercise may have the effect of
impairing the position or interests of the Pledgee hereunder; and

 

(c)                         as set out in Article 4.2 below.

 

2.                            Upon the occurrence of a Voting Event and subject
to the termination or release of the Existing Rights of Pledge:

 

(a)                         any and all rights of the Pledgor to exercise the
Voting Rights which it is entitled to exercise pursuant to Article 4.1 above
shall cease automatically without further notice to the Pledgor being required
and the Pledgee shall have the sole and exclusive right, but not the obligation,
and authority to exercise such Voting Rights and shall be entitled to exercise
or refrain from exercising such rights in such manner as the Pledgee may deem
fit; and

 

(b)                         the Pledgee shall immediately be entitled, but not
obliged, at any time, to effect the resignation of and/or to dismiss the
directors of the Company or any of them, and to appoint new directors of the
Company and the Pledgor hereby undertakes to do all things and execute all
documents and instruments as may be required by the Pledgee to ensure the
effectiveness of any such resignations, dismissals or appointments.

 

3.                            By signing this deed, the Company confirms (and
the other parties agree) that a written notice from the Pledgee to the Company
stating that a Voting Event has occurred, shall be sufficient for the Company to
accept the Pledgee as being exclusively entitled to such rights and other powers
which it is entitled to exercise pursuant to this Article 4 upon the occurrence
of such a Voting Event and subject to the termination and/or release of the
Existing Rights of Pledge.

 

5

--------------------------------------------------------------------------------


 

4.                            The Pledgor and the Company agree to notify the
Pledgee immediately in writing of any event or circumstance which could be of
material importance to the Pledgee with a view to the preservation and exercise
of the Pledgee’s rights under or pursuant to this deed, such as (without
limitation) the filing of a petition for the bankruptcy (faillissement) of the
Pledgor, the filing of a petition for a moratorium of payments (surseance van
betaling) by the Pledgor, attachment or garnishment of the Pledgor’s assets, the
termination of any one of the Pledgor’s commercial activities or its
dissolution.

 

5.                            Upon the occurrence of a Voting Event and subject
to the termination and/or release of the Existing Rights of Pledge, the Pledgee
shall have the rights which the law attributes to holders of depositary receipts
with meeting rights (vergaderrechten) of shares in its capital.

 

6.                            During the term of the Right of Pledge, the
foregoing provisions of this Article 4 with respect to the Voting Rights on the
Present Shares also apply to the Future Shares. In addition, the Pledgor and the
Pledgee shall, if reasonably practicable, at the time of or, if not practicable
at such time, as soon as reasonably practicable after the acquisition of such
Future Shares, arrange that the attribution of the Voting Rights attaching
thereto shall be ratified if that is reasonably deemed necessary, to enable the
Pledgee to exercise such voting rights upon the occurrence of the conditions
precedent as provided in Article 4.1 of this deed. If such ratification is not
obtained in time, the Pledgor shall fully co-operate in the taking of such other
reasonable measures relating to such transfer of voting rights as are proposed
by the Pledgee.

 

Authority to collect.

Article 5.

 

1.                            The authority to collect dividends, distributions
from reserves, repayments of capital and all other distributions and payments in
any form, which, at any time, during the term of the Right of Pledge, become
payable in respect of any one or more of the Shares, shall accrue to the
Pledgee, as provided for in paragraph 1 of Section 3:246 of the Dutch Civil
Code, subject to the termination and/or release of the Existing Rights of
Pledge.

 

2.                            In derogation of the provisions of Article 5.1
above, the Pledgee hereby grants approval to the Pledgor to collect all
dividends, distributions from reserves, repayments of capital and all other
distributions and payments in any form, which, at any time, during the term of
the Right of Pledge, become payable on any one or more of the Shares, subject to
the termination and/or release of the Existing Rights of Pledge.

 

3.                           The Pledgee may terminate the authorization
mentioned in Article 5.2 above upon occurrence of an Event of Default only, at
the direction of the trustee acting at the written direction of the holders of
the Notes. Termination of the authorization is made by written statement to that
effect, by the Pledgee to the Pledgor, copied to the Company.

 

Further obligations of the Pledgor.

Article 6.

 

The Pledgor assumes the following obligations vis-à-vis the Pledgee:

 

6

--------------------------------------------------------------------------------


 

a.                            on first demand in writing from the Pledgee, the
Pledgor shall take all actions, and draw up and sign all supplementary documents
as the Pledgee may consider necessary or desirable for the performance of the
Pledgor’s obligations under this deed, and to fully cooperate so as to enable
the Pledgee to exercise his rights, with due regard to the relevant provisions
of the Existing Rights of Pledge;

 

b.                           the Pledgor shall, on first demand from the
Pledgee, submit to the Pledgee all requested material information and data with
respect to the Shares;

 

c.                            during the term of the Right of Pledge, the
Pledgor shall not alienate, pledge or in any other way encumber the Shares,
(depositary receipts for) shares and/or rights to acquire (depository receipts
for) shares in the capital of the Company without the prior written consent of
the Pledgee except for an encumbrance permitted in accordance with the
provisions of the Indenture or the Amended Intercreditor Agreement;

 

d.                           the Pledgor shall with due regard to the relevant
provisions of the Existing Rights of Pledge provide that the (depositary
receipts for) Future Shares and/or rights to acquire (depositary receipts for)
Future Shares in the capital of the Company it acquires after execution of this
deed shall be pledgeable, and that the transferability thereof shall not be more
cumbersome than the transferability of the Shares;

 

e.                            whenever the Pledgor is aware that the Company is
involved in the preparation of a legal merger or demerger as a result of which
the Company would cease to exist, the Pledgor shall inform the Pledgee thereof
in writing immediately; and

 

f.                             whenever the Pledgor is aware that actions have
been taken for the winding-up, dissolution, administration, bankruptcy,
suspension of payments or reorganization of the Company, or that an Event of
Statutory Default has occurred, the Pledgor shall inform the Pledgee thereof in
writing immediately.

 

Warranties. Declarations.

Article 7.

 

1.                            The Pledgor warrants to the Pledgee that, at this
time, the following is correct:

 

a.                           the Company is a private company with limited
liability, legally established under the laws of the Netherlands by notarial
deed, executed before H. van Wilsum, at that time civil law notary officiating
in Amsterdam, the Netherlands, on the third day of August nineteen hundred and
ninety-four. The articles of association of the Company were last partially
amended by deed executed before a substitute of M.P. Bongard, civil law notary
officiating in Amsterdam, the Netherlands, on the thirty-first day of
May nineteen hundred and ninety-eight. A copy of the present articles of
association shall be attached to this deed (Annex II). The Company is currently
registered with the trade register of the Chamber of Commerce for Amsterdam, the
Netherlands, under file number 33246826. A copy of the extract from the trade
register shall be attached to this deed (Annex III);

 

b.                             the Company has not been dissolved, and no
resolution has been adopted to dissolve the Company, nor has any request
therefor been

 

7

--------------------------------------------------------------------------------


 

filed, nor has any notice by the Chambers of Commerce, as described in
Section 2:19a of the Dutch Civil Code, been received. The Company has not been
declared bankrupt nor has a suspension of payment been granted, nor have any
requests thereto been filed nor are any such petitions anticipated;

 

c.                              the shareholders’ register of the Company is
completely accurate and up to date. A copy of the shareholders’ register is
attached to this deed (Annex IV);

 

d.                             the entire issued share capital of the Company
consists of two hundred thousand (200,000) ordinary shares, numbered 1 through
200,000; one (1) share with the number 199,998 is held by the Company in its own
capital and all of the issued shares are fully paid-up; the Company has not
granted any rights to subscribe for shares in its capital which have not yet
been exercised;

 

e.                              the Pledgor has a complete and unencumbered
right to the Present Shares, with the exception of the Existing Rights of
Pledge, and any attachments made after the date of this deed, and its rights to
the Shares are not subjected to revocation (herroeping), rescission (ontbinding)
or any form of annulment (vernietiging) whatsoever;

 

f.                               the Pledgor has not been deprived of the
authority to alienate the Shares by virtue of Section 2:22a subsection 1 of the
Dutch Civil Code;

 

g.                              the Shares are not subject to either (limited)
rights or obligations to transfer to third parties or claims based on contracts
of any nature and have not been encumbered with any attachment, except for the
Existing Rights of Pledge;

 

h.                             the Pledgor is authorized to establish the Right
of Pledge and is entitled to transfer the voting rights pertaining to the Shares
to the Pledgee, subject to the Existing Rights of Pledge and in accordance with
Article 4.1 above;

 

i.                                 all resolutions and approvals, required for
establishing the Right of Pledge with the transfer to the Pledgee of the voting
rights pertaining to the Shares pursuant to Article 4.1 above, have been adopted
and/or obtained respectively;

 

j.                                the obligations of the Pledgor and the Company
vis-à-vis the Pledgee, resulting from the Indenture and this deed respectively,
are lawful obligations of the Pledgor and the Company respectively and are
legally enforceable against the Pledgor and the Company respectively subject to
the Amended Intercreditor Agreement;

 

k.                             the assumption and performance by the Pledgor and
the Company respectively of the obligations vis-à-vis the Pledgee resulting from
the Indenture, the Amended Intercreditor Agreement and this deed are not
contrary to any provision of applicable law or any agreement to which the
Pledgor or the Company is a party, or by which the Pledgor or the Company is
bound in any other way; and

 

8

--------------------------------------------------------------------------------


 

l.                                 the Pledgor has provided the Pledgee with all
information and data with respect to the Shares which the Pledgor reasonably
believes to be of importance to the Pledgee.

 

2.                            Furthermore, the Pledgor hereby declares to have
acquired the Present Shares as follows:

 

·                                 as for the numbers 1 through 199,997 pursuant
to a notarial deed of transfer of shares, executed before H. van Wilsum,
mentioned above, on the nineteenth day of September nineteen hundred and
ninety-four; and

 

·                                 as for the numbers 199,999 and 200,000
pursuant to a notarial deed of issuance of shares, issued before R.W. Clumpkens,
civil law notary officiating in Amsterdam, the Netherlands, on the sixteenth day
of December nineteen hundred and ninety-six.

 

Exercise of the Right of Pledge.

 

Article 8.

 

1.                            Upon the occurrence of an Event of Statutory
Default, the Pledgee has (without any further notice (ingebrekestelling) being
required), with due regard to the relevant provisions of the Existing Rights of
Pledge and the Amended Intercreditor Agreement, the right to exercise all rights
and powers which the Pledgee has under Dutch law as holder of a right of pledge
over the Shares, and the Pledgee shall be authorized, at the direction of the
trustee acting at the written direction of the holders of the Notes, to sell the
Shares or part thereof, in accordance with Section 3:248 of the Dutch Civil
Code, without prejudice to the provision of Section 3:251 of the Dutch Civil
Code, in order to recover the proceeds thereof.

 

2.                            The blocking clause contained in the articles of
association of the Company shall apply to the transfer of the Shares by the
Pledgee, it being understood that the Pledgee shall, with due regard to the
relevant provisions of the Existing Rights of Pledge, exercise all of the
Pledgor’s rights relevant to the alienation and transfer of the Shares, and that
the Pledgee shall fulfill the Pledgor’s obligations relevant thereto.

 

3.                            The Pledgee shall be entitled, following a sale
pursuant to this Article 8, to have the Present Shares and the Future Shares
registered in the name of the new shareholder and - to the extent necessary, on
behalf of the Pledgor - to perform any action and execute any agreement required
by law or by the articles of association of the Company to that effect.

 

4.                           The terms and conditions and location of the public
sale pursuant to this Article 8 shall be determined by the Pledgee, taking into
consideration local practice and customary terms and conditions.

 

5.                            In the event the Pledgee enforces execution of the
Right of Pledge, the Pledgee shall, with due regard to the relevant provisions
of the Existing Rights of Pledge, following payment of the enforcement costs
from the proceeds, allocate the net proceeds to fulfill the Secured Obligations.

 

6.                            The Pledgee does not bear the obligations referred
to in Sections 3:249 and 3:252 of the Dutch Civil Code towards others than the
Pledgor.

 

9

--------------------------------------------------------------------------------


 

Termination.

Article 9.

 

1.                            The Right of Pledge shall terminate if and when
(a) any and all Secured Obligations have been irrevocably and unconditionally
fulfilled, or (b) any and all Secured Obligations have been otherwise terminated
or cancelled.

 

2.                            The Pledgee shall be entitled to terminate the
Right of Pledge in whole or in part at any time. Termination shall be
effectuated by a written notification to that effect by the Pledgee to the
Pledgor with copy to the Company.

 

Final provisions.

Article 10.

 

1.                            Any notices or other communication under or in
connection with this deed shall be in writing in the English language and shall
be delivered personally, by first class mail, postage prepaid or by registered
mail or fax. Proof of posting shall be deemed to be proof of receipt:

 

(i)                            in the case of hand delivery: on the day the
notice is received by recipient;

 

(ii)                         in the case of a registered letter: on the third
business day after posting;

 

(iii)                      in the case of a fax transmission: upon receipt of
fax confirmation; or

 

(iv)                     in the case of by first class mail, five (5) calendar
days after mailing.

 

Notices and other communications under this deed may in each case be sent to the
following address of the parties hereto:

 

Address Pledgor:

 

Central European Media Enterprises N.V.

c/o Curaçao Corporation Company N.V.

Schottegatweg Oost 44

Curaçao

Fax number: + 5999 732 2500

Attention: Managing Director

 

with a copy to:

 

CME Media Services Limited

Kříženeckého náměstí 1078/5

152 00  Prague 5 — Barrandov

Czech Republic

Fax number: +420 242 464 483

Attention: Legal Department

 

Address Pledgee:

 

Deutsche Bank Trust Company Americas

Trust & Agency Services

60 Wall Street, 16th Floor MS NYC60-1630

New York, NY 10005

Attn: Corporates Team Deal Manager—Central European Media Enterprises Ltd.

Fax: +1-732-578-4635

 

With a copy to:

 

Deutsche Bank Trust Company Americas

c/o Deutsche Bank National Trust Company

Trust & Agency Services

100 Plaza One, 6th Floor Mailstop JCY03-0699

 

10

--------------------------------------------------------------------------------


 

Jersey City, New Jersey 07311

Attn: Corporates Team Deal Manager—Central European Media Enterprises Ltd.

Fax: +1-732-578-4635

 

Address of the Company:

 

CME Media Enterprises B.V.

Dam 5B

1012 JS Amsterdam

The Netherlands

Fax number: +31 204231404

Attention: Finance Officer

 

with a copy to:

 

CME Media Services Limited

Kříženeckého náměstí 1078/5

152 00  Prague 5 — Barrandov

Czech Republic

Fax number: +420 242 464 483

Attention: Legal Department

 

or such other address or fax number as notified by the relevant party by not
less than five business days prior notice.

 

2.                            As to the existence and composition of the Secured
Obligations, a written statement by the Pledgee made in accordance with its
books shall constitute full proof, subject to proof to the contrary, it being
understood that in the event of a disagreement with respect thereto, the Pledgee
shall be authorized to exercise his right of execution, with due observance of
the obligation of the Pledgee to pay over all amounts which afterwards would
appear to be received by him in excess of his rights and with due regard to the
relevant provisions of the Existing Rights of Pledge.

 

3.                            The Right of Pledge, including all provisions of
this deed, shall be governed by the laws of the Netherlands.

 

4.                            The competent court of law in Amsterdam, the
Netherlands, shall have non-exclusive jurisdiction with regard to all disputes
relating to the Right of Pledge and/or this deed.

 

5.                            If a provision of this deed is or becomes illegal,
invalid or unenforceable in any jurisdiction, that shall not affect the
legality, validity or enforceability of any other provision of this deed in that
jurisdiction and the legality, validity or enforceability in other jurisdictions
of that or any other provision of this deed.

 

6.                            All costs, fees, taxes and other amounts
(including notarial fees, taxes, legal fees, registration fees, translation
costs and stamp duties) incurred by the Pledgee in connection with the
negotiation, creation or execution of any documentation in connection with the
Right of Pledge and the enforcement of the Right of Pledge will be for the
account of the Pledgor.

 

7.                            The Pledgor, the Company and the Pledgee hereby
waive, to the fullest extent permitted by law, their right to rescind
(ontbinden) this deed pursuant to failure in the performance of one or more of
their obligations as referred to in Section 6:265 of the Dutch Civil Code or on
any other ground, to suspend (opschorten)

 

11

--------------------------------------------------------------------------------


 

any of its obligations under this deed pursuant to section 6:52, 6:262 or 6:263
of the Dutch Civil Code or on any other ground, and to nullify (vernietigen)
this deed pursuant to section 6:228 of the Dutch Civil Code or on any other
ground.

 

8.                            The Pledgee shall not be obligated to give notice
of a sale to someone other than to the Pledgor as referred to in the Sections
3:249 and 3:252 of the Dutch Civil Code.

 

9.                            Neither the Pledgee, nor any of its respective
officers, employees or agents will be in any way liable or responsible to the
Pledgor or the Company or any other party for any loss or liability of any kind
arising from any act or omission by it of any kind (whether as mortgagee in
possession or otherwise) in relation to the Right of Pledge or this deed, except
to the extent caused by its own gross negligence or wilful misconduct. The
Pledgor shall indemnify the Pledgee in respect of all losses, claims or
liabilities (including reasonable expenses) incurred by the Pledgee in
connection with its acceptance of the Right of Pledge and the exercise by the
Pledgee of any rights or powers vested in it hereunder, other than losses,
claims or liabilities resulting from the wilful misconduct or negligence of the
Pledgee.

 

10.                     The Pledgor is not entitled to file a request with the
voorzieningenrechter of the district court to sell the Shares in a manner which
deviates from the sale in public as referred to in Section 3:251 paragraph 1 of
the Dutch Civil Code.

 

11.                     The parties hereto acknowledge that in accordance with
Section 326 of the USA Patriot Act the Pledgee, as a financial institution, is
required, in order to help fight the funding of terrorism and money laundering,
to obtain, verify, and record information that identifies each person or legal
entity that establishes a relationship or opens an account.  The parties to this
deed agree that they will provide the Pledgee with such information as it may
request in order to satisfy the requirements of the USA Patriot Act.

 

12.                     The Pledgee shall be entitled to any and all rights,
benefits, immunities and protections granted to it, in any capacity, under the
Indenture.

 

FINALLY, THE COMPANY HAS DECLARED:

 

a.                            that it acknowledges the aforementioned Right of
Pledge;

 

b.                           that it has been informed of the provisions under
which the Right of Pledge is established, and fully cooperates with the
implementation thereof;

 

c.                             that no facts or circumstances are known to the
Company, which in any way are inconsistent with the warranties and declarations
of the Pledgor stated in this deed;

 

d.                            it shall register in the Company’s shareholders’
register that the Shares are encumbered with a right of pledge in favor of the
Pledgee, that, subject to the provisions of Article 4, the Pledgee has the
Voting Rights and to whom, the Pledgor or the Pledgee, the rights accrue which
the law attributes to holders of depositary receipts with meeting rights
(vergaderrechten) of shares in the capital of a company;

 

e.                             that all resolutions and approvals required from
the Company for establishing a right of pledge with a sixth priority (on the
date hereof) on the Shares by the

 

12

--------------------------------------------------------------------------------


 

Pledgor in favor of the Pledgee under the provisions contained in this deed,
have been adopted and received respectively;

 

f.                              that it is a private company with limited
liability, duly incorporated and validly existing under the laws of the
Netherlands and is registered in the trade register of the Chamber of Commerce
for Amsterdam, the Netherlands, under number 33246826 and that the information
contained in the trade register is correct and complete;

 

g.                             that the Company has not been dissolved, nor has
a resolution to dissolve the Company been approved nor has a petition been filed
to dissolve the Company, nor has a notice from the Chamber of Commerce pursuant
to Section 2:19a paragraph 3 of the Dutch Civil Code been received; and

 

h.                            that the Company has not been declared bankrupt,
nor has a suspension of payments, including any other types of regulations with
similar legal consequences been granted, nor have any petitions thereto been
filed nor are any such petitions expected.

 

End.

 

The persons appearing are known to me, civil law notary.

 

This deed was executed in Amsterdam, the Netherlands, on the date stated in the
first paragraph of this deed. The contents of the deed have been stated and
clarified to the persons appearing. The persons appearing have declared not to
wish the deed to be fully read out, to have noted the contents of the deed
timely before its execution and to agree with the contents. After limited
reading, this deed was signed first by the persons appearing and thereafter by
me, civil law notary.

 

13

--------------------------------------------------------------------------------